Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harold Brown on 4/22/2022.

The application has been amended as follows: 

1. (Currently Amended) Mechanism for moving a furniture door, [[apt]] configured to be placed on a lateral side of [[the]] a piece of furniture and to move a door by means of a system of levers, the mechanism comprising a spring unit acting on the system of levers in order to balance [[the]] a weight force of the door during  wherein the spring unit comprises a first spring, wherein the spring unit is pivotally mounted and acts directly on a main the main lever is mounted rotating around an axis, the spring unit acts on the main lever by means of a sliding pin housed in a first cam slot formed in the main lever and housed in a second cam slot formed in a first plate, wherein the first plate is placed in a fixed position with respect to the lateral side of the piece of furniture.
2. (Currently Amended) Mechanism according to claim 1, wherein the spring unit further comprises a body pivoted on a pivot pin and a slider constrained to the sliding pin, wherein the first spring is between the body and the slider.
3. (Currently Amended) Mechanism according to claim 2, wherein the spring unit comprises a second spring, wherein the first and second springs are placed on respective posts or rods on which the slider slides.
4. (Currently Amended) Mechanism according to claim 1, wherein the first cam slot formed in the main lever has a linear or curvilinear profile, [[while]] and the second cam slot in the first plate has a curvilinear or linear profile.
5. (Cancelled)
6. (Currently Amended) Mechanism according to claim 2, wherein the main lever comprises first and second adjacent lever portions, each [[one]] of the first and second lever portions provided with a respective first cam slot[[,]] and embracing the slider,  a second plate formed parallel to the first plate, each [[one]] of the first and second plates provided with a respective second cam slot, first and second plates.
7. (Currently Amended) Mechanism according to claim 6, wherein the sliding pin is integral to the slider and the body has a hole for insertion of the pivot pin.
8. (Currently Amended) Mechanism according to claim 6, wherein the sliding pin is constrained in the first cam slots of the [[main]] first and second lever portions and in the second cam slots of the first and second plates, the slider having a notch for coupling on the sliding pin, and the body having a notch for coupling on the pivot pin.
9. (Currently Amended) Mechanism according to claim 1, further comprising a secondary lever, combined with the main lever, configured to form a vertical opening, an oblique opening, a folding opening, a flap opening without hinges, or a flap opening with hinges, of the door.
10. (Previously Presented) Piece of furniture comprising at least one mechanism according to claim 1, for moving a door.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
DE 2106614 and US 3950819 are the closest prior art references. ‘614 and ‘819 each teach a mechanism having a spring unit, a lever, and a slot, however neither of ‘614 and ‘819 teach both a first and second cam slot as required by independent claim 1. Claim 1, requires the spring unit acts on the main lever by means of a sliding pin housed in a first cam slot formed in the main lever and housed in a second cam slot formed in a first plate, wherein the first plate is placed in a fixed position with respect to the lateral side of the piece of furniture. These limitations, in combination with all the other limitations of independent claim 1, define over the prior art of record. Examiner notes that although ‘614 discloses a slot formed in a lever and ‘819 discloses a slot formed in a plate, it is not without hindsight that one of ordinary skill in the art would look to combine the teachings of these two references such that the same pin moves along both cam slots. The combined cam profile is a more complex and diverse cam profile than either of the two prior art mechanisms derived from an individual cam slot.
JP2003118467 and US 2003/0071047 teach a mechanism having two slots, however the device does not disclose a spring unit acting on the system of levers in order to balance a weight force of the door during opening and the second slot formed in a first plate, wherein the first plate is placed in a fixed position with respect to the lateral side of the piece of furniture. These limitations, in combination with all the other limitations of independent claim 1 as amended, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677